El Juez Presidente, Sr. Hernández,
emitió la opinión del tribunal.
En el caso de Ramón Dapena, como defensor judicial de los menores hijos de Dolores Lucero, Carmen, Lucía y José Lucero, contra los herederos de José Vilá y Soler, sobre filia-*169ción, después de dictada sentencia por la Corte de Distrito de Ponce, y estando pendiente dicha sentencia de recurso de apelación contra ella interpuesto, la representación de los de-mandantes presentó nna moción a dicha corte para qne se les señalara, - en concepto de alimentos, la snma de cincuenta ■dollars pagaderos por mensualidades adelantados con cargo a la herencia de José Vila y Soler.
Oída dicha moción, la mencionada corte dispuso, por orden de 19 de agosto de 1910, que los herederos de José Vila y Soler pasaran a los demandantes, Carmen, Lucía y José Lucero, una pensión mensual de treinta dollars, por mensualidades adelantadas, que empezarían a contarse desde el Io. de sep-tiembre siguiente, y contra esta orden interpusieron los deman-dados recurso de apelación para ante este Tribunal Supremo, ■con fecha 2 de septiembre citado.
No podemos considerar y resolver tal recurso por faltar-nos jurisdicción para ello, pues tratándose, como se trata, de una providencia especial dictada después de una sentencia ■definitiva, el recurso ha debido interponerse dentro del tér-mino de diez días, que señala el número 3 del artículo 295 del Código de Enjuiciamiento Civil, cuyo término ha vencido con exceso, a contar desde el 19 de agosto, en que se dictó la pro-videncia recurrida, al 2 de septiembre, en que se interpuso el recurso.
Por las razones expuestas, procede desestimar el recurso de apelación interpuesto contra la .orden apelada, de 19 de agosto del año próximo pasado.

Desestimada.

Jueces concurrentes: Sres. Asociados, MacLeary, Wolf, del Toro y Aldrey.